       Case 3:19-cv-00911-HTW-LRA Document 24 Filed 05/03/20 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION


PHILIP BENHAM                                                                                        PLAINTIFF


VS.                                                         CIVIL ACTION NO.: 3:19cv911HTW-LRA

CITY OF JACKSON, MISSISSIPPI,
and JAMES E. DAVIS, in his official
capacity as Chief of Police for Jackson
Police Department                                                                                  DEFENDANT




         SUPPLEMENTAL MEMORANDUM TO DEFENDANT’S RESPONSE
    IN OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


         COME NOW, the City of Jackson, Mississippi, and Chief James E. Davis, in his official

capacity as Chief of Police for Jackson Police Department, referred to herein collectively as the

“City” or “Defendant,”1 by and through counsel, and submits its Supplemental Memorandum to

Defendant’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction. The City

files this supplemental briefing pursuant to the Court’s April 23, 2020, motion setting which

ordered the parties to submit supplemental briefing on Plaintiff’s Motion for Preliminary

Injunction [4] to address 1) whether Plaintiff possesses standing to bring this lawsuit, and 2)

whether this lawsuit is yet ripe.




1 The terms “City” and “Defendant” include Chief James E. Davis, as a lawsuit filed against a City of Jackson employee
in his/her official capacity is tantamount to a lawsuit against the City itself.
      Case 3:19-cv-00911-HTW-LRA Document 24 Filed 05/03/20 Page 2 of 11




                                      SUMMARY OF ARGUMENT

        Plaintiff is a resident of North Carolina who has various special interests for which he

engages in acts of protest. He seeks declaratory and injunctive relief against the City related to an

ordinance2 enacted by the City Council for the City of Jackson, which limits the obstruction and

the creation of chaotic noise around health care facilities within the City so that an individual’s

access to lawful medical treatments is unimpeded. Plaintiff challenges the constitutionality of the

Ordinance on its face, and as applied, as it relates to anti-abortion speech that he would make,

should he visit Jackson in the future to protest at Jackson Women’s Health Organization

(“JWHO”) where abortion procedures are performed. However, Plaintiff has no ties to the State

of Mississippi or the City of Jackson and had no travel plans in place, or that had been canceled,

at the time of the filing of Plaintiff’s Verified Complaint [1].

        The Plaintiff asserts subject matter jurisdiction pursuant to 28 U.S.C. § 1983, which vests

federal courts with jurisdiction over cases or controversies that raise a federal question. While a

challenge to the validity of an ordinance raised under the United States Constitution poses a federal

question, Plaintiff’s Verified Complaint [1] fails to present a justiciable case or controversy

because Plaintiff’s claims are not yet ripe for judicial resolution and he lacks standing. Plaintiff is

simply too far removed from the impact of a local ordinance, enacted to address local needs, to

assert an injury sufficient to confer standing. Moreover, the . Plaintiff alleges a general grievance

rather than a personal stake sufficient to invoke federal-court jurisdiction, threatening to open a

floodgate of litigation within federal courts that would cripple local governments’ ability to carry

on necessary day-to-day operations for the safety and welfare of local citizens.




2City of Jackson, Mississippi, Code of Ordinances (“Jackson Municipal Code”) § 86-401, et seq., An Ordinance of the
City of Jackson, Mississippi, Prohibiting Certain Activities Near Health Care Facilities (“Ordinance”).


                                                        2
       Case 3:19-cv-00911-HTW-LRA Document 24 Filed 05/03/20 Page 3 of 11




                                             LEGAL STANDARD

         A Fed. R. Civ. P. 12(b)(1) challenge to subject matter jurisdiction may be raised at any

time, by any party, or by the court sua sponte.3 Any Fed. R. Civ. P. 12(b)(1) jurisdictional

challenge should be considered before addressing the merits of the motion.4 The burden of proof

lies with the party invoking the court’s jurisdiction.5 “Lack of subject matter jurisdiction may be

found in any one of three instances: (1) the complaint alone; (2) the complaint supplemented by

undisputed facts in the record; or (3) the complaint supplemented by undisputed facts plus the

court's resolution of disputed facts.” 6 Jurisdiction must be established by a preponderance of the

evidence.7

                                                  ARGUMENT

         Plaintiff’s Verified Complaint [1] fails to present a justiciable “case or controversy”

because Plaintiff’s claims are not yet ripe for judicial resolution and the Plaintiff lacks standing.

The Declaratory Judgment Act, 28 U.S.C. § 2201, permits a federal court to issue declaratory relief

solely “in a case of actual controversy within its jurisdiction.”8 The Act’s restriction on federal

jurisdiction extends to the “cases and controversies” limit set forth in Article III of the United

States Constitution.9 For the federal judiciary, the “case or controversy” requirement defines the

very idea of separation of powers upon which the Federal Government was established, as it is

“founded in concern about the proper – and properly limited – role of the courts in a democratic

society.”10



3 Giles v. NYLCare Health Plans, Inc., 172 F.3d 332, 336 (5th Cir. 1999).
4 See, Id.
5 Ramming v. U.S., 281 F.3d 158, 161 (5th Cir. 2001).
6 Id.
7 Wright v. United States, 82 F.3d 419, 1996 WL 172119 (6th Cir. 1996).
8 28 U.S.C. § 2201, et. seq.
9 Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-560, 112 S. Ct. 2130, 2136 (1992).
10 Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 2205 (1975).




                                                          3
       Case 3:19-cv-00911-HTW-LRA Document 24 Filed 05/03/20 Page 4 of 11




         Several doctrines relating to the Article III case-or-controversy limitation have evolved,

such as standing, mootness, ripeness, political question, etc., delineating the fundamental limits on

federal judicial power.11 All of these doctrines “relate in part, and in different though overlapping

ways, to an idea, which is more than an intuition but less than a rigorous and explicit theory, about

the constitutional and prudential limits to the powers of an unelected, unrepresentative judiciary

in our kind of government.”12

         The Fifth Circuit has explained that “[a] controversy, to be justiciable, must be such that it

can presently be litigated and decided and not hypothetical, conjectural, conditional or based

upon the possibility of a factual situation that may never develop.”13 In other words, even

actions seeking declaratory judgment must have an actual “case or controversy.” 14

                  The Plaintiff Does Not Possess Standing To Bring This Lawsuit

         Standing relates to several limitations observed by the federal judiciary, such as prohibiting

a litigant from raising another’s legal rights, requiring a litigant’s complaint to fall within the zone

of interests protected by the law invoked, and barring adjudication of generalized grievances more

appropriately addressed in the representative branches.15 These boundaries are predicated upon

the principle that federal courts may exercise power only “in the last resort, and as a necessity[.]” 16

Thus, if the chain of causation is too weak, if the relief that would result from a favorable ruling is

too speculative, or if the injury is too abstract or otherwise not appropriate, standing may not be




11 Vander Jagt v. O'Neill, 226 U.S.App.D.C. 14, 26–27, 699 F.2d 1166, 1178–1179 (1983) (Bork, J., concurring).
12 Id.
13 Rowan Companies, Inc. v. Griffin, 876 F.2d 26, 28 (5th Cir. 1989) (citing Brown & Root, Inc. v. Big Rock Corp., 3836

F.2d 662, 665 (5th Cir. 1967) (emphasis added).
14 Lawson v. Callahan, 111 F.3d 403, 405 (5th Cir. 1997).
15 See, e.g., Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., et al., 454

U.S. 464, 474-475, 102 S.Ct. 752, 759–760 (1982); Lujan, supra, 504 U.S. at 560, 112 S.Ct. at 2136.
16 Chicago & Grant Drunk R. Co. v. Wellman, 143 U.S. 339, 345, 12 S.Ct. 400, 402 (1892).




                                                          4
       Case 3:19-cv-00911-HTW-LRA Document 24 Filed 05/03/20 Page 5 of 11




conferred. Otherwise the adjudication would be contrary to the justiciability doctrine, which

mandates that the judicial process be “consistent with a system of separated powers.”17

         Thus, an inquiry into standing requires an examination of the complaint’s allegations to

determine whether the particular plaintiff is entitled to adjudicate the particular claims asserted.

It follows that the plaintiff must allege “such a personal stake in the outcome of the controversy

as to warrant his invocation of federal-court jurisdiction and to justify exercise of the court’s

remedial powers on his behalf.”18 Meeting the “irreducible constitutional minimum” requirement

of standing involves three core elements: (1) the plaintiff has suffered or is about to suffer an

“injury in fact” that is concrete and particularized, and actual or imminent; (2) there is a “causal

connection between the injury and the conduct” complained of; and (3) it is “likely, as opposed to

merely speculative, that the injury will be redressed by a favorable decision.”19

         Plaintiff will argue that cases involving a pre-enforcement challenge on the basis of free

speech require only that the plaintiff show either a credible threat of prosecution or the statute’s

chilling effect on free expression.20 However, the “injury-in-fact test requires more than simply

an injury to a cognizable interest,” it also “requires that the party seeking review be himself among

the injured.”21 A court must also look to the substantive issues of the case “to determine whether

there is a logical nexus between the status asserted and the claim sought to be adjudicated.” 22

These prudential interests bear on standing in that a plaintiff may only assert his own legal rights

and interests and not those of third parties, and his complaint must fall within the “zone of



17  Flast v. Cohen, 392 U.S. 83, 97, 88 S.Ct. 1942, 1951 (1968); see also, Valley Forge, supra, 454 U.S. at 472–473, 102
S.Ct. at 758–759.
18 Florida Department of Insurance v. Chase Bank of Texas, 274 F.3d 924, 929 (5th Cir. 2001) (citing Warth, supra,

442 U.S. at 498-99).
19 Lujan, supra, 504 U.S. at 560-561, 112 S. Ct. at 2136.
20 See, e.g, Mangual v. Rotger–Sabat, 317 F.3d 45, 56–57 (1st Cir.2003).
21 Sierra Club v. Morton, 405 U.S. 727, 734–35, 92 S.Ct. 1361, 1365–66, 31 L.Ed.2d 636 (1972).
22 Flast, supra, 392 U.S. at 102, 88 S.Ct. 1at 1953.




                                                           5
       Case 3:19-cv-00911-HTW-LRA Document 24 Filed 05/03/20 Page 6 of 11




interests” protected by the statute in question.23 Intangible interests such as free speech must still

be particularized. 24 Subjective ideological interests - no matter how deeply felt - are not enough

to confer standing.25 To demonstrate that the increased risk of harm injures the plaintiff's concrete

interests, the litigant must establish either its “geographical nexus” to, or actual use of, the site in

question.26

         Plaintiff, as a resident of North Carolina, alleges no ties to Jackson, Mississippi, which is

the only location where the Ordinance applies. Plaintiff draws himself as a “traveling missionary”

who would like to, but for the Ordinance, plan a future visit Jackson to “minister” against

abortion.27 Plaintiff’s claim of injury is based solely upon 1) a special interest in the subject of

abortion and 2) an alleged desire to visit Jackson at some unidentified time in the future to protest

abortion. This hypothetical future injury does not confer standing because it is not concrete and

particularized, and it is not actual or imminent. 28 Plaintiff has not suffered nor is he about to suffer

an “injury in fact” and his alleged injury is entirely conjectural and hypothetical.29

         Moreover, Plaintiff’s anticipated injury is entirely speculative, as his future actions would

not violate the Ordinance as alleged, rendering his claim moot. For example, Plaintiff repeatedly

claims that his intended activities include “conversational level” communication, and that he



23 Valley Forge, supra, 454 U.S. at 474–75, 102 S.Ct. at 759–60 (citations omitted); see also, Lujan, supra, 504 U.S. at
578, 112 S.Ct. at 2145–46 (holding that citizen-suit provisions of the Endangered Species Act may not abandon the
requirement of injury), and Sierra Club, supra, 405 U.S. at 741, 92 S.Ct. at 1369 (holding that an environmental group
lacked standing to challenge national park development because it lacked an injury).
24 Spokeo, Inc. v. Robins, 136 S.Ct. 1549, citing Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 129 S.Ct. 1125,

172 L.Ed.2d 853 (2009); Church of Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 113 S.Ct. 2217, 124 L.Ed.2d
472 (1993).
25 Sierra Club v. Morton, 405 U.S. 727, 729-35, 92 S.Ct. 1361, 31 L.Ed.2d 636 (1972).
26 Douglas County, 48 F.3d 1495, 1501 (stating that the “geographic nexus” test is equated with the “concrete

interest” test of Lujan, supra, 504 U.S. at 573 n. 8, 112 S.Ct. at 2143 n. 8); see also, Catron County, 75 F.3d at 1433.
27 Verified Complaint [1], pp. 4-6, 18.
28 To be imminent, an injury must “proceed with a high degree of immediacy” to reduce the chance of deciding a

case where no injury ultimately occurs at all. Lujan, supra, 504 U.S. at 564, n. 2, 112 S.Ct. at 2130.
29 American Forest And Paper Ass'n. v. U.S. EPA, 137 F.3d 291, at 296 (5th Cir. 1.998).




                                                           6
      Case 3:19-cv-00911-HTW-LRA Document 24 Filed 05/03/20 Page 7 of 11




may “raise his voice if needed for someone to hear his message.” 30 Plaintiff, incorrectly, claims

in his Verified Complaint [1] that the Ordinance “prohibits . . . speech with a raised voice” in a

health care facility’s quiet zone.31 Rather, the Ordinance states that “[n]o person shall shout”32 in

the area designated as a quiet zone.                “Shouting” is defined as “any reasonably loud

boisterous or raucous shouting . . . within a quiet zone.” 33 Plaintiff similarly claims that his

attempts to have “friendly discussions,” while “standing a few feet, a comfortable,

conversational distance, away” would violate the buffer and bubble provisions of the

Ordinance.34 However, the Ordinance’s limitation on obstructing entrances and entering

another’s personal space without consent is not inconsistent with one standing a

comfortable, conversational distance away for a friendly discussion.

        The only conduct Plaintiff alleges that he desires to engage in that is prohibited by

the Ordinance is the use of amplification devices.                     However, the First Amendment

guarantees only free speech, not speech amplified by a bullhorn. Notwithstanding the

obvious implication that the use of a bullhorn would be inconsistent with the “respectful”

and “winsome” speech Plaintiff proposes, the amplification of speech is not protected and

thus cannot be claimed as the basis of injury.

        Accordingly, Plaintiff is unable to establish a causal connection between his

alleged injury and the City’s Ordinance. In addition, because Plaintiff has failed to even


30 Verified Complaint [1], pp. 5, 7 (claiming that, if a woman drives past Plaintiff and then walks through the
parking lot to the facility, he (also at a “conversational level”) may “call out . . . with a raised voice, so his
message can be heard”); see also, Verified Complaint [1] Exhibit A, Affidavit of Philip Benham, p. 3 (Plaintiff,
seeking to have a “friendly and consensual conversation with a person visiting an abortion clinic” may “need
to be louder than usual to be heard”), p. 5 (based on configuration of an abortion clinic, Plaintiff, to “cover the
distance,” may “raise [his] voice”), p. 6 (to reach people driving in the parking lot, Plaintiff’s only option may
be to “raise [his] voice”).
31 Verified Complaint [1], p. 1.
32 Jackson Municipal Code 86-402, Definitions (emphasis added).
33 Jackson Municipal Code 86-405, Limitations on Sound (emphasis added).
34 See, e.g., Verified Complaint [1], p. 5.




                                                        7
      Case 3:19-cv-00911-HTW-LRA Document 24 Filed 05/03/20 Page 8 of 11




allege concrete plans to protest at JWHO on any particular occasion, a favorable decision

is not likely to redress his alleged injury, but can only be merely speculative. Because

Plaintiff is unable to allege an injury in fact that is concrete and particularized , or a causal

connection between any injury and the Ordinance, he lacks standing to bring his claim.

                          This Lawsuit Is Not Yet Ripe For Adjudication

        In order for this Court to entertain Plaintiff’s lawsuit, his claims must be ripe for

adjudication. The ripeness doctrine arises out of the Article III judicial limitations as well as

prudential reasons for declining to exercise jurisdiction. 35 “The basic rationale [behind

the ripeness doctrine] is to prevent the courts, through avoidance of premature adjudication from

entangling themselves in abstract disagreements.” 36 The Fifth Circuit Court of Appeals has noted

how “[a] ripeness inquiry is often required when a party is seeking pre-enforcement review of a

law or regulation.”37

        Fifth Circuit precedent has firmly established the principle that “a court should dismiss a

case for lack of ‘ripeness’ when the case is abstract or hypothetical,” and has counseled against

“premature adjudication.”38 The key considerations are “the fitness of the issues for judicial

decision and the hardship to the parties of withholding court consideration.”39 A case is generally

ripe if any remaining questions are purely legal ones; conversely, a case is not ripe if further factual

development is required.40




35 Roark & Hardee LP v. City of Austin, 522 F.3d 533, 544 (5th Cir. 2008).
36 Id. (citing Abbott Labs v. Gardner, 387 U.S. 136, 148 (1967), internal quotations omitted).
37 Id.
38 Monk v. Huston, 340 F.3d 279, 282 (5th Cir. 2003); see also, LeClerc v. Webb, 419 F.3d 405, 414 (5th Cir.

2005) (citing United Transp. Union v. Foster, 205 F.3d 851, 857 (5th Cir. 2000)).
39 New Orleans Public Service, Inc. v. Council of New Orleans, 833 F.2d 583, 586 (5th Cir. 1987)
40 Id. at 586-87 (internal citations omitted).




                                                     8
         Case 3:19-cv-00911-HTW-LRA Document 24 Filed 05/03/20 Page 9 of 11




            An inquiry into the ripeness of Plaintiff’s claim is appropriate in this case because Plaintiff

is seeking pre-enforcement review of Jackson Municipal Code § 86-401, et seq. As a threshold

matter, the claims in the pending action are not ripe for adjudication because the Defendant has

yet to enforce the Ordinance against Plaintiff. As confirmed by his Verified Complaint [1],

Plaintiff has not traveled to Jackson to protest abortion, for “fear of sanction and arrest” if he were

to engage in his desired speech at JWHO.41 Neither has Plaintiff alleged actual enforcement of

the Ordinance against others.

            Moreover, as discussed above, Plaintiff’s hypothetical future actions as alleged would not

violate the Ordinance, further compounding the abstract nature of his claims. Accordingly, even

if the Ordinance unlawfully impaired protected speech, it has not yet impaired Plaintiff’s speech

and it may never impair his speech in the future. Plaintiff’s claim is too far removed, abstract and

hypothetical even to claim a “chilling effect” upon his speech. Plaintiff’s contention that the

Ordinance is unconstitutional is precisely the type of request for pre-enforcement review that

the ripeness doctrine is designed to prevent, even in this free speech context. Plaintiff’s claims

remain abstract and hypothetical and the matter before this Court is premature because any injury

to the Plaintiff is speculative and may never occur.

                                              CONCLUSION

            By bringing his lawsuit in federal court when there is no genuine case or controversy,

Plaintiff casts open the courthouse doors for every person who wields a special interest, and a

claim of thwarted travel plans, when their “injury” is no more than a generalized concern shared

by all citizens. These myriad litigants would then brandish the federal judiciary as a coercive

power over every municipality that has enacted a local regulation, to address local needs, in



41   Verified Complaint [1], p. 18.


                                                      9
     Case 3:19-cv-00911-HTW-LRA Document 24 Filed 05/03/20 Page 10 of 11




potential conflict with his/her special interest. This misuse of the federal courts not only seeks to

violate the separation of powers, but, if permitted, would effectively shut down the normal

operation of local governments. Discovery alone for such an onslaught of litigation would impair

government operations, pushing municipalities into in terrorem settlements when there exists no

live dispute.

        Accordingly, the Defendant requests that Plaintiff’s Motion for Preliminary Injunction [4]

be denied and respectfully submits that Plaintiff’s Verified Complaint [1] should be dismissed by

the Court for lack of subject matter jurisdiction.

        THIS the 3rd day of May, 2020.

                       Respectfully submitted,

                       THE CITY OF JACKSON, MISSISSIPPI, and
                       CHIEF JAMES E. DAVIS, IN HIS OFFICIAL CAPACITY,

                       By: /s/ Paige Wilkins            _
                            Timothy Howard, MSB # 10687
                            City Attorney for the City of Jackson
                            James Anderson, Jr., MSB # 8425
                            Senior Deputy Attorney
                            LaShundra Jackson-Winters, MSB # 101143
                            Deputy City Attorney
                            J. Paige Wilkins, MSB # 102052
                            Deputy City Attorney




OF COUNSEL:

Timothy Howard, City Attorney
OFFICE OF THE CITY ATTORNEY
Post Office Box 2799
Jackson, MS 39207-2799
601.960.1799 (telephone)
601.960.1756 (facsimile)




                                                 10
     Case 3:19-cv-00911-HTW-LRA Document 24 Filed 05/03/20 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I, J. Paige Wilkins, one of the attorneys for the Defendants, do hereby certify that I have

this day delivered a correct and true copy of the foregoing document via ECF to the following:


       Nathan W. Kellum
       Center for Religious Expression
       699 Oakleaf Office Lane, Suite 107
       Memphis, TN 38117
       Email: nkellum@crelaw.org




              So Certified, this the 3rd day of May, 2020.

                                     By: /s/ Paige Wilkins__________
                                         J. Paige Wilkins




                                               11
